Appellant instituted this suit against appellee individually to recover the sum of $575, with interest thereon, $287 of which was alleged to have been paid by it to him as Secretary of State on or about the 28th day of April, 1905, and $288 of which was paid to him as Secretary of State on April 30, 1906, which said amounts were paid as a franchise tax, claimed to be due from it to the State by virtue of the Acts of the 29th Legislature, pp. 21 and 100, for said years.
The suit was predicated on the contention that said Acts of the Legislature under which the tax was collected were and are unconstitutional and void. After all formal requisites were stated, the petition alleged, substantially, that the State in 1901, granted it a permit under the then existing law to transact business within the State for a period of ten years, and that it paid the franchise tax then imposed for said privilege; that thereafter, in the years 1905 and 1906, the Secretary of State, by virtue of the Acts of the 29th Legislature, heretofore mentioned, demanded and received from appellant the amounts sued for as a franchise tax for said years; that said tax was so paid by it under written protest, on the ground that said law was unconstitutional and void, but the points relied upon were not set forth in said protest. The petition, however, asserts the invalidity of said law chiefly upon the following grounds, viz.: That having been granted a permit under the laws of 1901, for a period of ten years, and having paid the tax therefor, the Legislature had no authority by a subsequent Act to impose an additional tax, and to do so would be violative of the provision of both the State and Federal Constitutions, which forbids any State to pass any law impairing the obligation of contracts. It further alleged that said law imposed a greater burden upon foreign than upon domestic corporations, and was, therefore, an unjust discrimination as against it in favor of domestic corporations; that the same was an Indiana corporation, doing wholly an interstate business, and, was, therefore, not subject to the payment of the franchise tax and was not required to obtain a permit, and to demand the same would be in violation of law. There were other allegations under which it is claimed that said franchise tax was illegal, which we deem unnecessary to set out.
A general demurrer to this petition being sustained by the court, appellants excepted and gave notice of appeal, so that the only question for our consideration is as to the correctness of the judgment of the trial court sustaining said demurrer.
By its third assignment of error appellant insists that the court erred in sustaining the general demurrer to its petition, because it appeared therefrom that the franchise laws of the State of Texas were unconstitutional and void, being in contravention of the Constitution of the United States and of this State. By its first proposition thereunder it is insisted that said acts impair the obligation of the contract entered into between the State and plaintiff on the 23rd day of May, 1901. The Act of the Legislature under consideration provided for the payment by every foreign corporation heretofore authorized or thereafter *Page 640 
authorized to do business in this State, a certain franchise tax, based upon the authorized capital stock of such corporation, providing the time for its payment and prescribing a penalty of twenty-five percent on the amount of the taxes due for failure to pay the same, as well as forfeiture of right to do business in the State, and directing the Secretary of State to declare such forfeiture without judicial ascertainment by entering the same upon a ledger to be kept in his office relating to such corporations. (Sec. 1, pp. 21, 22, 23, Acts 29th Leg., 1905.) And by an amendment thereto, p. 100, sec. 1, Acts of 29th Leg., it was further provided that it should be a misdemeanor on the part of the officers of said corporations subject to the payment of such franchise tax, to fail to give under oath accurate information as to the amount of its capital stock, when demanded by said Secretary of State. There was a somewhat similar provision in the revised statutes in force in 1901, relative to the right of granting permits to foreign corporations to do business within this State, but the amount of such tax was increased by the Acts of the 29th Legislature.
We do not think that because a permit was granted to appellant under a former law the State would be thereby precluded from passing any further franchise tax law upon the same subject, even though it changed the conditions and imposed a greater tax than the former law. At the time that said permit was first granted our statute (art. 650) expressly provided that "all charters or amendments to charters under the provisions of this chapter shall be subject to the power of the Legislature to alter, reform or amend the same." And while this Act might be regarded as applicable alone to domestic corporations, there seems to be no good reason why this should not be held to be the law in the absence of such a statute, because it has been held that unless the grant of a franchise to a foreign corporation expressly exempted it from license taxation, the imposition of such tax is not invalid, and does not impair the obligation of any contract, and that no corporation could claim an immunity from taxation or from license because it paid a consideration for its charter or franchise, in the absence of a stipulation on the part of the State or other taxing power that the bonus was received in lieu of any further or future taxation. Even a provision in a charter fixing a specified sum to be paid as taxes, but not providing that such sum shall be in lieu of other taxes, is not a contract that no greater tax shall be laid. (New Orleans City R. R. Co. v. New Orleans, 143 U.S. 192; Delaware R. R. Tax, 18 Wall., 206; Union P. Ry. Co. v. Philadelphia, 101 U.S. 528; Citizens Savings Bank v. Owensboro, 173 U.S. 636; Covington v. Kentucky, 173 U.S. 231; Louisville Water Co. v. Clark,143 U.S. 1; Wyandotte v. Corrigan, 35 Kan. 21; Gray on Limitations of Taxing Power, pars. 1001-5-8; Murphree on Foreign Corporations, pars. 34-36.) Besides this, our State Constitution provides "that the power to tax corporations and corporate property shall not be surrendered or suspended by Act of the Legislature by any contract or grant to which the State shall be a party" (Art. 8, sec. 4), which was in force when appellant secured its permit. We therefore hold that, notwithstanding a former permit had been granted, the inherent power remained in the State to change or amend the law at any time thereafter, even to the extent of levying *Page 641 
an additional burden for the permission granted to foreign corporations to do business within the State; and that such change of the law would not be in violation of the Constitution prohibiting the passage of any Act impairing the obligation of contracts.
By its eleventh proposition under this assignment appellant urges that the tax in question was a property tax; and by its twelfth, that fees paid to the Secretary of State for obtaining a permit for incorporation are not taxes; and by its thirteenth, that graduated taxes are illegal, and therefore, that the Acts of the Legislature under consideration are in violation of the Constitution of the State. Appellee, on the other hand, insists that the tax in question is not a property tax, but is a privilege or license tax, and is, therefore, in no respect invalid or illegal.
It is well settled that a State has the absolute right to exclude or permit foreign corporations from doing business within its boundaries, and that it is an act of comity or grace on its part to permit their coming in at all, and it has the right to impose such conditions as it may see proper in granting said permission. In Beale on Foreign Corporations, sec. 508, it is said: "The granting of such right or privilege rests entirely within the discretion of the State; and, of course, when granted may be accompanied with such conditions as its Legislature may judge most befitting to its interest and policy. It may require, as a condition of the granting of the privilege and also of its continued exercise, that the corporation pay a specified sum to the State each year or month, or a specified portion of its gross receipts or of the profits of its business, or a sum to be ascertained in any convenient mode which it may prescribe. The validity of the tax can in no way be dependent upon the mode which the State may deem fit to adopt in fixing the amount for any year which it will exact for the franchise. No constitutional objection lies in the way of a legislative body prescribing any mode of measurement to determine the amount it will charge for the privileges it bestows."
It is further said in the same section: "This tax is not a property tax, even when it is measured by the amount of property of a corporation. Therefore, to levy such a tax in addition to a property tax is not double taxation, and the tax is not subject to a constitutional requirement that taxes shall be uniform."
The same author, section 509, continuing says: "A State may, as has been seen, tax any privilege it grants. Such a tax, or rather license fee, is the payment exacted of a foreign corporation for the privilege of doing business within the State. Since a foreign corporation may be allowed to do business in a State upon conditions, the payment of a sum of money may be made a condition; and this may in form be the payment of a tax greater than or different from that paid by a domestic corporation. Such a tax is valid. It is not properly an exercise of the power to tax property, but is a license fee paid for the privilege of entering the State, and its validity is a necessary deduction from the right absolutely to exclude the foreign corporation." See also Gray on Limitations of Taxing Powers, pars. 4 to 57; Home Ins. Co. v. New York,134 U.S. 594. *Page 642 
Taxes imposed on a foreign corporation as a condition of doing business generally in the State, not connected with the grant of any special privilege, is a license or privilege tax, and not a property tax, although the amount of it may be determined by the capital stock of the corporation. A foreign corporation can only come into the State and do business there by the consent of the State, and the charge imposed by the State as the condition of that consent is not a tax on property. (Horn Silver Mining Co. v. New York, 143 U.S. 305; Murphree on Foreign Corporations, par. 143.)
We think the quotations from the foregoing authorities amply establish the principle that the State has the authority to impose a franchise tax, and that the same is constitutional. We therefore overrule this assignment.
But it is insisted by appellant under another assignment that since it appears from the allegations of its petition that it was doing an interstate business, therefore, it was not subject to the franchise tax demanded of it, and hence the tax having been paid by it under protest, that it should be held to have the right to recover the same. In reply to this it might be said that the permit granted it was for the purpose of allowing it to do business within the State, and that it was no fault on the part of the State that it failed to conduct a business therein in accordance with its permit. And the fact that it paid a franchise tax for this purpose could not affect the question if said franchise tax was legal, which we hold to be the case. The ground of the protest in this instance was not that the tax was illegal because of the fact that appellant was doing an interstate business, but for the reason alone, as stated in its protest, that the law itself imposing this franchise tax was unconstitutional and void. It therefore follows that if the law imposing the franchise tax is legal, that appellant is in no position to complain on this score; but it is insisted by appellee that the taxes sought to be collected were voluntarily paid, and therefore can not be recovered, even though illegally exacted. The rule on this subject seems to be clearly stated in Dillon on Municipal Corporations, vol. 2, p. 947, as follows: "Where a party pays an illegal demand with the full knowledge of all the facts which render such demand illegal, without an immediate and urgent necessity therefor, or unless to release his person or property from detention, or to prevent an immediate seizure of his person or property, such payment must be deemed to be voluntary, and can not be recovered back; and the fact that the party at the time of making the payment files a written protest does not make the payment involuntary." So that in the present case it can not be urged that the demand on the part of the officer that appellant should pay the tax for doing business within the State was an unlawful demand, because he clearly had the right to make such demand. The demand was not made for the payment of a tax for doing an interstate business, but for doing business within the State. This objection, that it was not in fact doing business within the State, was not then urged, and seems not to have been within the contemplation either of the Secretary of State or of appellant at the time of the demand for and the payment of the money. If appellant was doing an interstate business, as pleaded and contended for by it, then a forfeiture of its *Page 643 
permit could in no wise affect it, because its right to do an interstate business without first obtaining a permit is unquestioned. (Allen v. Tyson-Jones Buggy Co., 91 Tex. 22; Miller v. Goodman, 91 Tex. 41; Lassater v. Purcell Mill 
Elevator Co., 22 Texas Civ. App. 33[22 Tex. Civ. App. 33]; Texas  Pac. Ry. Co. v. Davis, 93 Tex. 378.) So that the payment of the franchise tax in response to the demand by the Secretary of State was, in our judgment, a voluntary payment on the part of appellant, with a full knowledge of the facts. It was not made under compulsion or duress, so that even if it were held to have been unlawfully imposed and exacted, which in our judgment was not the case, it is not recoverable, (Houston v. Feeser, 76 Tex. 365
[76 Tex. 365]; Galveston City Co. v. Galveston, 56 Tex. 494
[56 Tex. 494]; Galveston Co. v. Gorham, 49 Tex. 310
[49 Tex. 310]; Lamborn v. County Commissioners,97 U.S. 181; Union Pac. Railroad Co. v. Commissioners,98 U.S. 542; Little v. Bowers, 134 U.S. 554; San Francisco N. R. Co. v. Dinwiddie, 13 Fed., 789; Wessel v. Johnston Land 
Mortgage Co., 44 Am. St. Rep., 529; First Natl. Bank v. Mayor, 45 Am. Rep., 476; Peebles v. City of Pittsburgh, 47 Am Rep., 714; McMillan v. Richards, 9 Cal. 417; Phelps v. New York, 2 L. R. A., 626; Phillips v. Jefferson County, 5 Kan. 412; Wabaunsee, County v. Walker, 8 Kan. 431; Robins v. Latham,36 S.W. 33; Sheldon v. South School District, 24 Conn. 88; Cooley on Taxation, vol. 2, p. 1500, Dillon on Municipal Corp., vol. 2. p. 947.)
Again, it is urged that the tax imposed discriminated in favor of domestic corporations as against foreign. It will be observed that the tax is imposed alike upon all foreign corporations. (Acts 29th Leg., Chaps. 19 and 72.) In Murphree on Foreign Corporations, par. 162, where other authorities on the same subject are collated, it is said: "A tax imposed upon foreign companies, but which does not apply to domestic corporations, is not for that reason obnoxious to the provisions of most of the State Constitutions requiring taxes to be equal and uniform. Since the effect of such legislation is simply to classify corporations and to impose certain taxes upon the class of foreign companies; and the classification being based upon legitimate distinctions, and the burden being equal within the class, there can be no question as to the validity of the tax. Nor could the provision as to equality and uniformity be applied to license taxes, for they are, in their very nature, the subject of governmental discretion." The tax so imposed being equal and alike upon all foreign corporations within the same class, we therefore think can not be assailed merely upon the ground that a less tax is imposed upon domestic corporations; the effect of the Act being simply to classify corporations and impose a like tax upon all within the same class, which under the law, it seems the State has the clear right to do. We therefore overrule this contention.
It will be noticed that the petition in this case fails to allege that appellee had the money so collected from appellant in his possession at the time the suit was instituted. This being true, it is the opinion of the writer, however not concurred in by the majority of the court, that the petition was insufficient on this ground, and that the demurrer was for this reason also properly sustained; but the decision, of course, is not predicated upon this conclusion. In the case of Hardesty v. Fleming, 57 Tex. 399, it was held that a suit might be brought against *Page 644 
a tax collector to recover taxes illegally collected, if paid under protest, provided suit was brought before the money was paid over by the collecting officer; but in the case of Continental Land  Cattle Co. v. Board, it is said: "A better rule is that the collecting officer is exempt from liability to the tax payer, who should seek relief from the State, county, or municipality on whose account the tax was collected." See also on the same subject, Texas Land  Cattle Co. v. Hemphill,61 S.W. 333, where the same rule is announced.
The remaining assignments of error, in our judgment, are not well taken, and, without discussing them in detail, the same are overruled.
Believing that no error has been shown, the judgment of the trial court is affirmed.
Affirmed.
Writ of error refused.